ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-7 are cancelled
Claims 8-20 are allowed
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the most relevant prior art is Lian (CN 101957945).
Lian describes a system that loads case goods into a single container. 
Lian describes a system that does not explicitly describe layer descriptors (see Lian FIG. 3). As Lian describes loading only a single container, it cannot properly be characterized as teaching the determination of an optimized assignment of layer descriptors to containers in a subset of the plurality of containers.
Regarding claim 15, the most relevant prior art is Lian (CN 101957945).
Lian describes a system that loads case goods into a single container. 
Lian describes a system that does not explicitly describe layer descriptors (see Lian FIG. 3). As Lian describes loading only a single container, it cannot properly be characterized as teaching the determination of an optimized assignment of layer descriptors to containers in a subset of the plurality of containers.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                                                             /ANDREW M TECCO/Primary Examiner, Art Unit 3731